PER CURIAM:
In this claim, submitted upon the pleadings by the parties, the claimant seeks payment of the sum of $4,323.05 for services rendered to an inmate of the Hancock County Jail under the custody of the respondent.
In its Answer, the respondent admits the allegations of fact set forth in the Notice of Claim, but further states that the services were rendered during the year 1978, but the bill for said services was not presented for payment until the next fiscal year. The proper fiscal year had expired and the bill could not then be paid. Sufficient funds were available with which to pay for the services had the bill been presented in the proper fiscal year.
Based on the foregoing facts, an award in the amount of $4,323.05 is hereby made to the claimant.
Award of $4,323.05.